Exhibit 10.1

 

FIRST AMENDMENT TO THIRD AMENDED
AND RESTATED LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

 

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT AND OTHER LOAN
DOCUMENTS (this “First Amendment”) dated as of the 1st day of July, 2019, among
(1) ONE LIBERTY PROPERTIES, INC., a Maryland corporation, having its principal
place of business at 60 Cutter Mill Road, Suite 303, Great Neck, New York 11021
(“Borrower”), (2) VNB NEW YORK, LLC, a New York limited liability company (as
successor by merger to VNB New York Corp., as assignee of Valley National Bank,
Merchants Bank Division), as a lender, having an office at 1 Penn Plaza,
29th Floor, New York, New York 10119 (“VNB”), (3) BANK LEUMI USA, as a lender,
having an office at 579 Fifth Avenue, New York, New York 10017 (“Leumi”),
(4) MANUFACTURERS AND TRADERS TRUST COMPANY, as a lender, having an office at
350 Park Avenue, New York, New York 10022 (“M&T”), (5) PEOPLE’S UNITED BANK,
NATIONAL ASSOCIATION, as a lender, having an office at 100 Motor Parkway,
Suite 160, Hauppauge, New York 11788 (“People’s Bank”), and (6) MANUFACTURERS
AND TRADERS TRUST COMPANY, as administrative agent (together with its successors
and assigns, “Administrative Agent”) on behalf of VNB, Leumi, M&T, People’s Bank
and the other Lenders (as defined in the Loan Agreement (as defined below)).
Capitalized terms not otherwise defined in this First Amendment shall have the
meanings ascribed to them in the Loan Agreement.

 

RECITALS

 

WHEREAS, Borrower, Administrative Agent and Lenders entered into a certain Third
Amended and Restated Loan Agreement made as of November 9, 2016 (as amended from
time to time, the “Loan Agreement”); and

 

WHEREAS, Borrower, Administrative Agent and Lenders wish to supplement and amend
the Loan Agreement by extending the Maturity Date, modifying the interest rate
provisions and revising certain of the covenants contained in the Loan Agreement
all upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                      Section 1.01 of the Loan Agreement,
entitled “Certain Defined Terms”, is hereby amended by adding the following new
defined terms:

 

“LIBOR Unavailability Condition” means the condition that exists if
(i) Bloomberg Professional Service (or another nationally-recognized rate
reporting source acceptable to Administrative Agent) no longer reports LIBOR;
(ii) Administrative Agent determines in its sole but commercially reasonable
discretion (which shall be conclusive absent manifest error) that LIBOR, as so
reported, no longer accurately reflects the rate available to the Lenders in the
London interbank market; (iii) LIBOR no longer exists; (iv) Administrative
Agent, in its sole but commercially reasonable discretion, shall have determined
that U.S. dollar deposits in the

 

--------------------------------------------------------------------------------



 

relevant amount and for the relevant LIBOR Interest Period are not available to
the Lenders in the London interbank market; (v) by reason of circumstances
affecting any Lender in the London interbank market, adequate and reasonable
means do not exist for ascertaining the Adjustable LIBOR Rate applicable to the
relevant Interest Period; (vi) any change in law or any other applicable law or
regulation prohibits, restricts or makes impossible the charging of interest
based on the Adjustable LIBOR Rate or shall make it unlawful for the Lenders to
make or maintain a LIBOR Rate Loan; (vii) Administrative Agent reasonably
determines that by reason of circumstances or instability affecting the London
interbank market generally (including, without limitation, uncertainties
associated with the anticipated phase-out of LIBOR), the Adjustable LIBOR Rate
is no longer a reliable rate indicator; or (viii) the Adjustable LIBOR Rate no
longer adequately and fairly reflects the cost of funding loans for loans of
this size and type.

 

“Super Required Lenders” shall mean, as of any date, (i) all Lenders if there
are less than three (3) Lenders (which shall include the Lender then acting as
Administrative Agent) or (ii) if there are three (3) or more Lenders (which
shall include the Lender then acting as Administrative Agent), then Lenders
having a Pro Rata Share of at least 81% of the aggregate principal amount of the
Loan; provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and the Pro Rata
Shares shall be re-determined, for voting purposes only, to exclude the Pro Rata
Shares of such Defaulting Lenders.

 

2.                                      Section 1.01 of the Loan Agreement,
entitled “Certain Defined Terms”, is hereby amended by deleting the definitions
of the term “Total Secured Value” and “Total Unsecured Value” and replacing them
with the following:

 

“Total Secured Value” shall mean the value of Borrower’s, Guarantors’ and their
respective Subsidiaries’ Encumbered Properties (other than New Encumbered
Properties), calculated by capitalizing the Adjusted Net Operating Income
thereof at a rate of 7.625%, plus the value of Borrower’s, Guarantors’ and their
respective Subsidiaries’ New Encumbered Properties, calculated at the higher of
(i) the capitalization of the Adjusted Net Operating Income thereof at a rate of
7.625% or (ii) the purchase price thereof, provided however that such Encumbered
Property must be improved and have a positive cash flow.

 

“Total Unsecured Value” shall mean the value of Borrower’s, Guarantors’ and
their respective Subsidiaries’ Unencumbered Properties (other than New
Unencumbered Properties), calculated by capitalizing the Adjusted Net Operating
Income thereof at a rate of

 

2

--------------------------------------------------------------------------------



 

7.625%, plus the value of Borrower’s, Guarantors’ and their respective
Subsidiaries’ New Unencumbered Properties, calculated at the higher of (i) the
capitalization of the Adjusted Net Operating Income thereof at a rate of 7.625%
or (ii) the purchase price thereof, provided however that such Unencumbered
Property must be improved and have a positive cash flow.

 

3.                                      Section 2.03(a) of the Loan Agreement is
hereby deleted it in its entirety and replaced with the following:

 

“(a)                           Rate Options.  Except as provided below, all
Loans shall bear interest at the LIBOR Based Rate.  If at any time
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that a LIBOR Unavailability Condition has occurred,
Administrative Agent and Borrower shall endeavor to establish an alternate rate
index to the Adjusted LIBOR Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate index and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate index as so determined would be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.  Notwithstanding anything to the
contrary in the Loan Documents, such amendment shall become effective so long as
Administrative Agent shall have received, within five (5) Business Days of the
date notice of such alternate rate index is provided to the Lenders, the consent
of the Super Required Lenders (with Administrative Agent, in its capacity as a
Lender, being automatically deemed to have consented to such amendment).  Until
an alternate rate index shall be determined in accordance with this
Section 2.03(a) or if for any reason the Adjusted LIBOR Rate is otherwise
unavailable, the Floating Rate shall apply and requests for Loans hereunder
shall bear interest at the Floating Rate.  Notwithstanding the foregoing, during
the initial ninety (90)-day period following the occurrence of a LIBOR
Unavailability Condition (the “Margin Adjustment Period”), when calculating the
Floating Rate, the Applicable Margin shall be adjusted by a factor equal to the
positive or negative difference between the Prime Rate and LIBOR as of the date
the LIBOR Unavailability Condition occurred, but in no event shall the
Applicable Margin be less than zero (each, a “Margin Adjustment”). Upon the
expiration of the Margin Adjustment Period, if Borrower and Lenders have not yet
determined an alternate rate index in accordance with this Section 2.03(a), the
Floating Rate shall thereafter be determined without any Margin Adjustment until
an alternate rate index is finally determined.  The rate of interest on Floating
Rate Loans shall increase or decrease by an amount equal to any increase or
decrease in the Prime Rate effective as of the opening of business on the day
that any such change in the Prime Rate occurs.”

 

4.                                      Section 2.06 of the Loan Agreement is
hereby amended by replacing the last sentence of said section with the following
sentence: “No Lender shall advance and Borrower shall not request Renovation
Expense Loans and Operating Expense Loans which in the aggregate exceed the
lesser of (x) $30,000,000 or (y) 30% of the Borrowing Base; provided, however,
that in no event shall Operating Expense Loans exceed $10,000,000 and Renovation
Expense Loans shall not exceed $20,000,000, and Borrower shall immediately
prepay such Operating Expense Loans and/or Renovation Expense Loans to the
extent of any such excess and there shall be no further advances until such
excess is repaid.”

 

3

--------------------------------------------------------------------------------



 

5.                                      Section 2.07 (a) of the Loan Agreement
is hereby amended by extending the Maturity Date from “December 31, 2019” to
“December 31, 2022”.

 

6.                                      Section 5.02(m) of the Loan Agreement is
hereby deleted it in its entirety and replaced with the following:

 

“(m)                       Management.  Fail to retain at least three (3) of
Fredric H. Gould, Patrick Callan, Jr., Matthew Gould, David Kalish, Israel
Rosenzweig, Mark Lundy and Lawrence G. Ricketts, Jr. in the management of
Borrower;”

 

7.                                      Section 1 of the Pledge Agreement,
entitled “Defined Terms”, is hereby amended by deleting the definition of the
term “Pledged Stock” and replacing it with the following:

 

“Pledged Stock” means the shares of capital stock of each Issuer listed on
Schedule I hereto, together with any future shares of capital stock that Pledgor
pledges to the Collateral Agent on behalf of the Lenders pursuant to
Section 5.01(m) of the Loan Agreement, together with all stock certificates,
options or rights of any nature whatsoever that may be issued or granted by such
Issuer to Pledgor while this Agreement is in effect.

 

8.                                      The effectiveness of this First
Amendment shall be expressly subject to receipt by Administrative Agent and
Lenders of the following items:

 

(a)                                 a fully executed First Amendment;

 

(b)                                 a fully executed Ratification and
Confirmation of Guaranty in the form attached as Exhibit A (the “Guaranty
Ratification”);

 

(c)                                  payment of all reasonable, out-of-pocket
costs and expenses incurred by Administrative Agent in connection with this
First Amendment;

 

(d)                                 payment by Borrower to Administrative Agent
of the fees referred to in the Engagement Letter dated April 19, 2019 made by
and between Borrower and Administrative Agent;

 

(e)                                  payment to Administrative Agent’s and each
Lender’s outside counsel for reasonable fees and expenses in connection with the
preparation, negotiation and execution of this First Amendment;

 

(f)                                   documentation, including, but not limited
to, (i) an updated organizational chart for Borrower, (ii) a certified copy of
Borrower’s certificate of incorporation and all amendments thereto or a
certificate that there have been no changes since the version thereof delivered
to Administrative Agent on November 9, 2016, (iii) Borrower’s by-laws and all
amendments thereto or a certificate that there have been no changes since the
version thereof delivered to Administrative Agent on November 9, 2016, (iv) a
good standing certificate for Borrower, and (v) corporate resolutions and
incumbency certificate, each document delivered to be in form and

 

4

--------------------------------------------------------------------------------



 

substance sufficient to establish that Borrower is duly formed, fully qualified,
validly existing and in good standing under the laws of the State of Maryland
and the State of New York and that Borrower is authorized and empowered, by
signature of the undersigned, to enter into this First Amendment and perform all
of the terms, provisions, covenants and conditions hereof, and that in doing so,
Borrower shall not be in violation of Borrower’s by-laws or any other agreement
to which Borrower is a party;

 

(g)                                  documentation, including, but not limited
to, (i) an updated organizational chart for each Guarantor, (ii) a certified
copy of each Guarantor’s certificate of incorporation, formation or limited
partnership, as applicable, and all amendments thereto or a certificate that
there have been no changes since the version thereof delivered to Administrative
Agent on November 9, 2016, (iii) each Guarantor’s by-laws, operating agreement
or partnership agreement, as applicable, and all amendments thereto or a
certificate that there have been no changes since the version thereof delivered
to Administrative Agent on November 9, 2016, (iv) a good standing certificate
for each Guarantor, and (v) corporate resolutions and incumbency certificate or
a consent of members or partners, as applicable, each document delivered to be
in form and substance sufficient to establish that each Guarantor is duly
formed, fully qualified, validly existing and in good standing under the laws of
their respective state of formation and that each Guarantor is authorized and
empowered, by signature of the undersigned, to enter into the Guaranty
Ratification and perform all of the terms, provisions, covenants and conditions
thereof, and that in doing so, each Guarantor shall not be in violation of such
Guarantor’s formation or organizational documents or any other agreement to
which such Guarantor is a party;

 

(h)                                 a satisfactory attorney opinion letter from
Richard M. Figueroa, Senior Vice President and Legal Counsel of Borrower
regarding (i) the capacity, power and authority of Borrower and Guarantors to
enter into and close the transaction contemplated by this First Amendment, and
(ii) the validity and enforceability of this First Amendment and the documents
to be executed in connection herewith; and

 

(i)                                     such other agreements and instruments as
Administrative Agent and Lenders reasonably deem necessary to carry out the
terms and provisions of this First Amendment.

 

9.                                      Except as expressly provided in this
First Amendment, all of the terms, provisions, covenants and conditions of the
Loan Documents (as such term is defined in the Loan Agreement) shall be and
remain in full force and effect as written, unmodified hereby.  Borrower

 

5

--------------------------------------------------------------------------------



 

hereby further ratifies and acknowledges the continuing validity and
enforceability of the Loan Documents as herein modified and the obligations
evidenced thereby.  In the event of any conflict between the terms, provisions,
covenants and conditions of this First Amendment and the Loan Documents, this
First Amendment shall control.  Except as may be expressly provided in this
First Amendment, this First Amendment shall not waive, suspend, diminish or
impair the Loan Documents or the obligations, liabilities, liens or security
interests represented thereby.

 

10.                               Borrower hereby represents and warrants that:

 

(a)                                 Except as set forth on replacement schedules
attached hereto as Exhibit B, any and all of the representations, warranties and
schedules (as such schedules may have been previously supplemented and/or
modified from time to time in accordance with the Loan Agreement) contained in
the Loan Agreement or any of the other Loan Documents are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date;

 

(b)                                 The execution of this First Amendment, the
delivery by Borrower to Administrative Agent of all monies, items and documents
provided for herein, Borrower’s performance hereof and the transactions
contemplated hereby have been duly authorized by the requisite action on the
part of Borrower.  This First Amendment constitutes the valid and binding
obligation of Borrower and is enforceable against Borrower in accordance with
its terms, provisions, covenants and conditions, except as enforcement thereof
may be limited by applicable laws affecting the enforcement of creditors’ rights
generally;

 

(c)                                  Except as may previously have been
expressly disclosed in writing by Borrower to Administrative Agent or the
Lenders, no event has occurred and is continuing which constitutes an Event of
Default under the Loan Agreement or under any of the other Loan Documents or
which upon the giving of notice or the lapse of time or both would constitute an
Event of Default;

 

(d)                                 As of the date hereof, Borrower is legally,
validly and enforceably indebted to Lenders in the aggregate principal amount of
$32,150,000.00, all of which amounts are due without offset, claim, defense,
counterclaim or right of recoupment; and

 

(e)                                  Borrower hereby knowingly, voluntarily,
intentionally, unconditionally and irrevocably waives, releases, and forever
discharges Administrative Agent, Lenders, and Administrative Agent’s and
Lenders’ parent, affiliates, subsidiaries (such persons or parties being
hereinafter collectively referred to as “Lender Entities”) and Lender Entities’
agents, officers, directors, shareholders, partners, members and employees 
(Administrative

 

6

--------------------------------------------------------------------------------



 

Agent, Lenders and Lender Entities and such other persons or parties being
herein collectively referred to as “Lender Parties”), from and against any and
all rights, claims, counterclaims, actions or causes of action against
Administrative Agent, Lenders and/or Lender Parties, arising out of
Administrative Agent’s, Lenders’ and/or Lender Parties’ actions or inactions in
connection with the Loan prior to the execution and delivery of this First
Amendment, or any security interest, lien or collateral then given/granted to
Administrative Agent, Lenders and/or Lender Parties in connection therewith, as
well as, to the extent arising out of such actions or inactions, any and all
rights of set-off, defenses, claims, actions, causes of action and any other bar
to the enforcement of this First Amendment and/or the Loan Documents.

 

11.                               This First Amendment shall be governed and
construed in accordance with the laws of the State of New York without reference
to principles of conflicts of law.

 

12.                               No modification or waiver of or with respect
to any provisions of this First Amendment and all other agreements, instruments
and documents delivered pursuant hereto or thereto, nor consent to any departure
by Administrative Agent or Lenders from any of the terms or conditions thereof,
shall in any event be effective unless it shall be in writing and executed in
accordance with the provisions of the Loan Agreement, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No consent to or demand on Borrower in any case shall, of itself,
entitle Borrower to any other or further notice or demand in similar or other
circumstances.

 

13.                               The provisions of this First Amendment are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in the First Amendment
in any jurisdiction.

 

14.                               This First Amendment may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument.  Delivery of this First Amendment (or
counterparts hereof) by pdf electronic transmission shall be effective with the
same effect as delivery of original signatures.

 

15.                               This First Amendment shall be binding upon and
inure to the benefit of Borrower and its successors and to the benefit of
Administrative Agent, Lenders and their respective successors and assigns.  The
rights and obligations of Borrower under this First Amendment shall not be
assigned or delegated without the prior written consent of Administrative Agent
and Lenders, and any purported assignment or delegation without such consent
shall be void.

 

[balance of page intentionally left blank]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have set their hands hereto effective on July 1,
2019.

 

 

BORROWER:

 

 

 

ONE LIBERTY PROPERTIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

8

--------------------------------------------------------------------------------



 

 

LENDERS:

 

 

 

VNB NEW YORK, LLC

 

 

 

 

 

 

 

By:

 

 

 

Andrew Baron

 

 

First Vice President

 

 

 

BANK LEUMI USA

 

 

 

 

 

 

 

By:

 

 

 

Jeffrey Puchin

 

 

Senior Associate Relationship Manager

 

 

 

 

By:

 

 

 

Roger Rofe

 

 

Senior Vice President

 

 

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MANUFACTURERS AND TRADERS

 

TRUST COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT:

 

 

 

MANUFACTURERS AND TRADERS

 

TRUST COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------



 

EXHIBIT A

 

RATIFICATION AND CONFIRMATION OF GUARANTY

 

This RATIFICATION AND CONFIRMATION OF GUARANTY (this “Ratification”) dated as of
the 1st day of July, 2019 by the undersigned (jointly, severally and
collectively, “Guarantor”), for the benefit of MANUFACTURERS AND TRADERS TRUST
COMPANY, a New York banking corporation, having an address c/o M&T Bank, 350
Park Avenue, New York, New York 10022, as administrative agent (hereinafter, in
such capacity, “Administrative Agent”) for and on behalf of itself and the other
lending institutions (hereinafter, collectively, “Lenders”) which are or may
become parties to the Loan (as hereinafter defined).

 

WHEREAS:

 

A.                                    Lenders have heretofore made a revolving
credit loan (as extended, supplemented or otherwise modified from time to time,
the “Loan”) to One Liberty Properties, Inc., a Maryland corporation (together
with its successors and assigns, the “Borrower”), in the maximum principal
amount of up to $100,000,000, which Loan is governed and evidenced by that
certain Third Amended and Restated Loan Agreement dated as of November 9, 2016
made by and among Borrower, Administrative Agent and Lenders (as amended,
restated, extended, replaced, supplemented or otherwise modified from time to
time, collectively, the “Loan Agreement”);

 

B.                                    By Second Amended and Restated Unlimited
Guaranty dated as of November 9, 2016 (as amended, restated, extended, replaced,
supplemented or otherwise modified from time to time, collectively, the
“Guaranty”), Guarantor has guaranteed the Obligations of Borrower to Lenders
under the Loan, as such may exist from time to time.  All terms not separately
defined herein shall have the meanings ascribed to them in the Guaranty;

 

C.                                    The Loan is governed, evidenced and
secured by the Loan Documents (as such term is defined in the Loan Agreement);

 

D.                                    Administrative Agent, Lenders and Borrower
are about to enter into that certain First Amendment to Third Amended and
Restated Loan Agreement and Other Loan Documents dated as of the date hereof
(the “Modification Agreement”); and

 

E.                                     In order to induce Administrative Agent
to enter into the Modification Agreement, Guarantor has agreed to ratify and
confirm the terms, provisions, covenants and conditions of the Guaranty.

 

NOW, THEREFORE, in consideration of the premises, and for other valuable
consideration it is hereby agreed as follows:

 

1.                                      Guarantor hereby consents to Borrower’s
execution and delivery of the Modification Agreement and to the terms and
provisions thereof.

 

2.                                      Guarantor hereby acknowledges and agrees
that the Guaranty has not been revoked, terminated or amended (except as set
forth herein and except with respect to the substitution of additional
Guarantors and the release of certain prior Guarantors as contemplated in

 

--------------------------------------------------------------------------------



 

Sections 5.01(m)(i) and 5.01(r) of the Loan Agreement) and remains in full force
and effect.

 

3.                                      Guarantor hereby ratifies and confirms
the Guaranty with the same force and effect as though herein restated at length,
and acknowledges that the Guaranty is a guarantee of payment (as opposed to
collection) of the Obligations.

 

4.                                      Guarantor hereby knowingly, voluntarily,
intentionally, unconditionally and irrevocably waives, releases and forever
discharges Administrative Agent, Lenders and Administrative Agent’s and Lenders’
parent, affiliates, subsidiaries and participants (such persons or parties being
hereinafter collectively referred to as “Lender Entities”) and Lender Entities’
agents, officers, directors, shareholders, partners, members and employees
(Administrative Agent, Lenders and Lender Entities and such other persons or
parties being herein collectively referred to as “Lender Parties”), from and
against any and all rights, claims, counterclaims, suits, actions or causes of
action against Administrative Agent, Lenders and/or Lender Parties, arising out
of Administrative Agent’s, Lenders’ and/or Lender Parties’ actions or inactions
in connection with the Loan prior to the execution and delivery of this
Ratification, or any security interest, lien or collateral given or granted to
Administrative Agent, Lenders and/or any other Lender Party in connection
therewith, as well as any and all rights of set-off, defenses, claims, suits,
actions, causes of action and any other bar to the enforcement of the
Modification Agreement, this Ratification and/or the Loan Documents.

 

5.                                      The receipt by Administrative Agent of a
facsimile or PDF of Guarantor’s signature hereto shall be deemed to be
incontrovertible evidence that Guarantor has executed and delivered this
Ratification with the same force and effect as though the original executed
Ratification has been delivered.  This Ratification shall become effective when
counterparts hereof shall be executed and delivered to Administrative Agent on
behalf of Guarantor (whether by facsimile, email or other means).

 

[balance of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have duly executed this Ratification as of
the day and year first above written.

 

 

OLP BATAVIA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP SOUTH HIGHWAY HOUSTON, INC.

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP TUCKER LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP GREENSBORO LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP SOMERVILLE LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

 

OLP 6609 GRAND LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP MONROEVILLE LP

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP VETERANS HIGHWAY LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP HYANNIS LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP COLUMBUS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP HOUSTON GUITARS LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

 

OLP BOLING BROOK LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP LAWRENCE LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP HIGHLANDS RANCH LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP MARSTON MASS LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP EVERETT LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP MIAMISBURG LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

 

OLP 4809 LOUISVILLE LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP BAKERSFIELD CA LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP ST. LOUIS PARK MN LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP PALM BEACH, INC.

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP TURNINGSTONE GREENVILLE SC LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP TEXAS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

[SIGNATURES CONTINUE AND END ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

 

OLP FT. MYERS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP HOUSTON PET STORE LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP WAUCONDA IL LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP NASHVILLE TN LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

 

 

OLP BENSALEM PA LLC

 

 

 

 

 

 

 

By:

 

 

 

Mark H. Lundy

 

 

Senior Vice President

 

--------------------------------------------------------------------------------